Citation Nr: 0619828	
Decision Date: 07/07/06    Archive Date: 07/13/06

DOCKET NO.  05-25 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether forfeiture of the appellant's rights to Department of 
Veterans Affairs (VA) benefits under the provisions of 38 
U.S.C.A. § 6103(a) is proper.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran had recognized service from September 1941 to 
June 1942 and from October 1945 to December 1945, including 
recognition as a prisoner of war (POW) from April 1942 to 
June 1942.  The veteran died in September 1999, and the 
appellant is his surviving spouse.  

In a July 2004 proposed administrative decision and an 
October 2004 final administrative decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO), it 
was determined that evidence warranted submission of the 
claimant for consideration of forfeiture for fraud under the 
provisions of 38 U.S.C.A. § 6103(a).  

This appeal is before the Board of Veterans' Appeals (Board) 
from a March 2005 decision by the Director of the VA 
Compensation and Pension (C&P) Service which determined that 
the appellant had forfeited all rights, claims, and benefits 
under the laws administered by VA, as provided by 38 U.S.C.A. 
§ 6103(a).  

In May 2006, the appellant filed a motion for advancement on 
the docket.  Under the provisions of 38 U.S.C.A § 7107 (West 
2002) and 38 C.F.R. § 20.900(c) (2005), appeals must be 
considered in docket number order, but may be advanced if 
good or sufficient cause is shown.  In June 2006, a Deputy 
Vice Chairman of the Board determined that good or sufficient 
cause has been shown, and granted the appellant's motion to 
advance her appeal on the Board's docket.

FINDINGS OF FACT

1.  The appellant knowingly assisted in the procurement, 
preparation, and/or presentation of fraudulent evidence (an 
August 2000 medical certificate signed by Dr. R. R. F.) in 
connection with her pursuit of VA aid and attendance benefits 
to which she was not rightfully entitled.  

2.  The appellant acknowledged that she had actively sought 
assistance from a claims fixer in pursuit of her claim, and 
acknowledged that the August 2000 medical certificate 
contained false information.

3.  Beyond any reasonable doubt, the appellant knowingly 
submitted false representations concerning her claim for VA 
benefits.

4.  The appellant's act of fraud causes her to forfeit all 
rights, claims, and benefits under all laws administered by 
VA (except laws relating to insurance benefits).


CONCLUSION OF LAW

The statutory criteria for forfeiture of the appellant's 
rights, claims, and benefits under the laws administered by 
VA have been met beyond a reasonable doubt.  38 U.S.C.A. § 
6103 (West 2002); 38 C.F.R. §§ 3.901, 3.905 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

The Board acknowledges that, in this case, there has been no 
specific notice or development accomplished pursuant to the 
VCAA.  However, the forfeiture statute resides in chapter 61 
of title 38 of the United States Code, and the regulations 
pertaining to forfeiture have their own notice and 
development provisions.  See, e.g, Barger v. Principi, 16 
Vet. App. 132, 138 (2002), to the effect that the VCAA 
provisions apply only to procedures under chapter 51 of title 
38, U.S.Code.

Under 38 C.F.R. § 3.905(b), forfeiture of benefits under 
section 3.901 or section 3.902 will not be declared until the 
person has been notified by the Regional Counsel or, in the 
Manila VARO, the Adjudication Officer, of the right to 
present a defense.  Such notice shall consist of a written 
statement sent to the person's latest address of record 
setting forth the following:  (1) The specific charges 
against the person; (2) A detailed statement of the evidence 
supporting the charges, subject to regulatory limitations on 
disclosure of information; (3) Citation and discussion of the 
applicable statute; (4) The right to submit a statement or 
evidence within 60 days, either to rebut the charges or to 
explain the person's position; (5) The right to a hearing 
within 60 days, with representation by counsel of the 
person's own choosing, and that no expenses incurred by a 
claimant, counsel, or witness will be paid by VA.

The Board finds that VA has complied with all of the above 
provisions.  In a July 2004 proposed administrative decision 
and charge letter from VA, the final administrative decision 
of October 2004, the March 2005 forfeiture decision from the 
C&P Service, and the June 2005 statement of the case (SOC), 
the appellant was provided notice of the specific charges 
against her, a detailed statement of the evidence supporting 
the charges, and citation to and discussion of the applicable 
law.  Furthermore, the July 2004 charge letter from VA 
specifically notified the appellant of the right to submit a 
statement or evidence within 60 days (to either to rebut the 
charges or explain her position), and of her right to a 
hearing within 60 days, with representation by counsel of her 
own choosing.  The July 2004 charge letter clearly pointed 
out that no expenses incurred by a claimant, counsel, or 
witness would be paid by VA.  Thus, the mandated duties have 
been met, and no additional assistance or notification is 
necessary.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002 & 
Supp. 2005).  When there is an approximate balance in the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002 & Supp. 2005); 38 C.F.R. § 
3.102 (2005).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Pertinent Law and Regulations

Any person who knowingly makes or causes to be made or 
conspires, combines, aids, or assists in, agrees to, arranges 
for, or in any way procures the making or presentation of a 
false or fraudulent affidavit, declaration, certificate, 
statement, voucher, or paper, concerning any claim for 
benefits under any of the laws administered by the Secretary, 
shall forfeit all rights, claims, and benefits under all laws 
administered by the Secretary (except laws relating to 
insurance benefits).  38 U.S.C.A. § 6103(a); 38 C.F.R. 
§ 3.901(a). 

"Fraud" is an act committed when a person knowingly makes 
or causes to be made or conspires, combines, aids, or assists 
in, agrees to, arranges for, or in any way procures the 
making or presentation of a false or fraudulent affidavit, 
declaration, certificate, statement, voucher, or paper, 
concerning any claim for benefits under any laws administered 
by VA (except laws relating to insurance benefits).  
38 C.F.R. § 3.901(a).

A forfeiture action is an adversarial process initiated by 
VA.  Such an adversarial process requires the application of 
a "beyond a reasonable doubt standard" to declare a 
forfeiture.  See Trilles v. West, 13 Vet. App. 314, 320-22, 
326-27 (2000) (en banc).  Such a standard of proof is much 
higher than the typical claims adjudication standard.  The 
"beyond a reasonable doubt" standard is a higher standard 
of proof than the "clear and unmistakable evidence (obvious 
or manifest)" standard required to rebut the presumption of 
aggravation under 38 C.F.R. § 3.306(b) or the "clear and 
convincing evidence" standard set forth at 38 C.F.R. 
§ 3.343(c) required to show actual employability in reducing 
a rating of 100 percent.  Trilles, 13 Vet. App. at 327.

VA must determine whether the evidence establishes beyond a 
reasonable doubt that the appellant knowingly made, or caused 
to be made, false or fraudulent statements concerning a claim 
for benefits.  The determination of whether the appellant 
knowingly submitted false or fraudulent evidence to VA is a 
question of fact.  Macarubbo v. Gober, 10 Vet. App. 388 
(1997).

As a preliminary matter, the Board notes that forfeiture will 
not be declared until an individual has been notified by VA 
of the right to present a defense and notice of the specific 
charges, a detailed statement of the evidence supporting the 
charges, citation and discussion of the applicable statute, 
the right to submit a statement or evidence within 60 days 
either to rebut or explain, and the right to a hearing within 
60 days. 38 C.F.R. § 3.905(b).  In this case, the record 
indicates that VA followed all procedural notification 
requirements.  See also VA Adjudication Procedure Manual, 
M21-1, Part IV, Change 36 (Apr. 3, 1992), Change 135 (Apr. 6, 
2001), Change 147 (Nov. 5, 2001), and Change 192 (Feb. 26, 
2004).

The burden of proof is upon VA to show that forfeiture is 
supported by the evidence beyond a reasonable doubt.  Trilles 
v. West, 13 Vet. App. 314 (2000).


III.  Factual Background and Analysis

In a January 1996 rating decision, service connection was 
granted on behalf of the veteran for ischemic heart disease, 
assigned a 60 percent evaluation from October 1994.  In an 
April 1997 rating decision, a 100 percent evaluation was 
assigned for ischemic heart disease, effective from September 
1996.  Effective from December 1997, the veteran was in 
receipt of VA special monthly compensation based on the need 
for aid and attendance due to ischemic heart disease, as a 
residual of beriberi, assigned a 100 percent evaluation, from 
September 1996.  

The veteran died in September 1999 due to cardio-respiratory 
arrest, with an antecedent cause of congestive heart failure 
and an underlying cause of ischemic heart disease.

The appellant filed her original application for dependency 
and indemnity compensation (DIC) in September 1999, claiming 
that the cause of the veteran's death was due to service.  
Service connection for the veteran's cause of death was 
granted in November 1999, effective from October 1999.  

In August 2000, a medical certificate was issued by Dr. R. R. 
F., indicating that the appellant, then 79 years of age, had 
been treated in July 2000 and August 2000 for: 
osteoarthropathy, hypertension, cardiomegaly, bilateral 
cataracts, and left-side paresis.  The doctor indicated that 
the appellant was disabled due to the aforementioned 
conditions, and needed assistance in all her routine 
activities.  

In September 2000, the appellant's son filed a claim for aid 
and attendance based on his mother's (the appellant's) 
medical condition.  

In October 2000, Dr. R.R.F., presented a medical record dated 
in August 2000 showing that the appellant was treated for 
osteoarthropathy, hypertension, bilateral cataracts, and 
left-side paresis, and certified that the presented medical 
evidence was true and correct to the best of his knowledge.  

In an October 2000 statement attested to by the appellant and 
her son, they informed VA that the appellant actually 
consulted Dr. R.R.F. and was actually treated by him.  

During a VA examination conducted in December 2000, diagnoses 
of degenerative arthritis and error of refraction were made.

In a January 2001 rating action, entitlement to aid and 
attendance allowance or housebound benefits for the appellant 
was denied.  

During an investigation by the VA Inspector General (IG) 
dated in April 2002, the appellant indicated that she had 
never seen Dr. R. R. F., nor had she ever been to the St. 
Ross Medical Clinic; the IG interviewer noted that the 
claimant had limited mental faculties.  Excerpts from that 
report are in the claims file, although that actual report is 
not of record.  

The appellant was interviewed again in November 2002.  At 
that time, it was commented that she had an excellent memory.  
It was noted that she was initially cooperative and readily 
admitted that she had not cooperated in the April 2002 IG 
interview, on the advice of Attorney C.  She acknowledged 
that Attorney C. had told her at his house that if she told 
the truth, he would have her benefits stopped.  She admitted 
that she and the veteran were approached by J. P., a VFW post 
commander, and offered assistance through Attorney C. to 
secure benefits for the veteran.  The appellant personally 
met Attorney C. when she and the veteran gave him 80 percent 
of the veteran's lump sum payment.  She reported that, 
thereafter, a representative of Attorney C. came to the house 
monthly to collect half of his benefits (10,000 pesos for 2 
years).  

She stated that when the veteran died, she and her daughter-
in-law went to Attorney C.'s house for assistance and 
ultimately paid him 5,000 pesos a month for her DIC benefits 
from February 2000 to February 2002.  The appellant was 
described as evasive and uncooperative when asked what type 
of assistance Attorney C. provided for her and the veteran.  
She could not explain why the veteran's death certificate was 
signed by Dr. R.R.F., instead of by one of his attending 
physicians and repeatedly denied having any knowledge of Dr. 
R.R.F.  She denied that she had signed a January 1994 
statement stating that the veteran was mentally disabled or 
the letters of September and October 2000 associating her own 
claim with Dr. R. R. F.  It was commented that it was 
apparent that the appellant had been actively involved with 
Attorney C. since the veteran first filed a claim in 1985, 
and that she had been well-coached and had actively 
participated in the submission of a fraudulent claim for aid 
and attendance benefits for herself.  

A September 2003 memorandum for the file indicates that 
records were seized which included a copy of a medical 
certificate prepared by Attorney C. for
Dr. R. R. F.'s signature.  It was concluded that the 
appellant had submitted fraudulent treatment records and made 
a fraudulent statement in pursuit of VA benefits.  

It appears that the record also includes a contract for 
services and payment executed between the appellant and 
Attorney C.  

The appellant re-filed a claim for aid and attendance 
benefits again in October 2003.  

In a proposed administrative decision issued in June 2004, VA 
considered the issue of forfeiture due to fraud.  

A VA personal hearing was conducted in August 2004.  The 
appellant admitted that there existed a copy of a medical 
certificate prepared by Attorney C. for
Dr. R. R. F.'s signature.  She testified that she had never 
been treated by that physician.  She testified that she was 
advised by Attorney C. that she was not supposed to cooperate 
with the VA IG.  She stated that she admitted that she was 
not really treated by Dr. R. R. F., and that the medical 
certificate signed by Dr. R. R. F. was actually prepared by 
Atty. C.  She testified that she was innocent as to what 
Attorney. C. prepared for her claim, and had no intention of 
submitting false or fraudulent documents to the VA.  She 
indicated that she could not read or understand anything 
about it.  

The Board is obligated to determine the credibility and 
probative value of all evidence, account for the evidence 
which it finds to be persuasive or unpersuasive, and provide 
the reasons for its rejection of any material evidence 
favorable to the veteran.  38 U.S.C.A. § 7104(d) (West 2002); 
Eddy v. Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 Vet. 
App. 425 (1996); Gabrielson v. Brown, 7 Vet. App. 36 (1994); 
Gilbert v. Derwinski, 1 Vet. App 49 (1990).  The Board has 
the authority to "discount the weight and probity of 
evidence in the light of its own inherent characteristics and 
its relationship to other items of evidence."  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); see Hayes v. 
Brown, 5 Vet. App. 60, 69-70 (1993) (it is the responsibility 
of the Board to assess the credibility and weight to be given 
the evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 
192-93 (1992)).

Following a comprehensive review, the Board finds that the 
evidence on file shows beyond a reasonable doubt that the 
appellant knowingly and actively participated in the 
preparation, procurement, and presentation of evidence that 
she knew to be false, in pursuit of her application for VA 
benefits.  The evidence reflects that through the use of a 
claims fixer, Attorney C., to whom she paid a fee, a medical 
statement was prepared for Dr. R. R. F.'s signature, who 
certified that he had treated the appellant, and a falsified 
medical record dated in August 2000 was also submitted.  The 
appellant, for her part, knowingly and fraudulently certified 
in an October 2000 statement that she had actually been 
treated by Dr. R. R. F.  However, her own statements made in 
conjunction with an investigation for fraud reflect that she 
was never treated by Dr. R. R. F., and that the medical 
certificate was prepared by Attorney C. for Dr. R. R. F.'s 
signature.  The law is clear that the claimant need only 
assist in, or agree to, the false statement.  See 38 U.S.C.A. 
§ 6103(a) (West 1991 & Supp. 2002).  Based upon the 
appellant's hearing testimony, it is clear that she knew she 
submitted a fraudulent medical statement dated in August 
2000, which she knew contained false information.  

The appellant has argued that she is innocent as to what 
Attorney C. prepared for her claim and had no intention of 
"committing" any false or fraudulent documents to VA.  She 
stated that she could not read or understand anything about 
it.  However, her own statements reveal that in fact she did 
intend to submit fraudulent evidence and was well aware that 
she had never been treated by Dr. R. R. F., but provided 
certification to that effect for the record anyway.  
Moreover, the record contains what appears to be a contract 
for claims fixing executed between the appellant and Attorney 
C., indicating that she was able to understand her actions.  
Her claims of ignorance are not supported by her statements 
made in November 2002 in conjunction with a VA investigation 
or with her August 2004 personal hearing testimony.  As 
discussed above, the Board finds that the appellant actively 
pursued VA benefits and actively sought the help of Attorney 
C. and Dr. R. R F.

After reviewing the facts in their entirety, the Board is 
unable to find any reasonable doubt to resolve in the 
appellant's favor.  Her self-serving statements are the only 
evidence in support of his contentions.  Moreover, 
significant aspects of those statements are directly 
contradicted by the other evidence of record.  The Board 
finds that, absent any countervailing evidence, this evidence 
establishes beyond a reasonable doubt that the appellant 
enlisted the help of Attorney C., a well known claims-fixer, 
who prepared a fraudulent medical certificate for her for a 
fee which was signed by Dr. R. R. F., a doctor who by her own 
admission had never treated her, in pursuit of VA benefits.  
Accordingly, her appeal involving the propriety of the 
forfeiture declared against her must be denied.

The evidence establishes beyond a reasonable doubt that the 
appellant knowingly assisted in the procurement, preparation, 
and/or presentation of fraudulent evidence in connection with 
the pursuit of aid and attendance benefits to which she was 
not entitled.  Such actions subject her to application of the 
provisions of 38 U.S.C.A. § 6103(a), which mandate a 
forfeiture of VA benefits under these circumstances.  
Forfeiture of all rights, claims, and benefits under the laws 
administered by VA (except insurance benefits) is the penalty 
mandated by law in the circumstances presented.

The appellant has also suggested that she seeks revocation of 
the forfeiture on the grounds that she is old and ill, and is 
experiencing financial hardship.  The Board is certainly 
sympathetic to the appellant's plight, but the Board is also 
bound by the conclusion beyond a reasonable doubt that the 
appellant committed fraud.  To the extent that the appellant 
seeks equitable relief, the Board is without the authority to 
consider a claim for equitable relief, nor would the Board 
possess the jurisdiction to review any decision involving 
equitable relief in this matter.  See 38 U.S.C.A. § 503 (West 
2002); see also Darrow v. Derwinski, 2 Vet. App. 303 (1992).


ORDER

The declaration of forfeiture against the appellant was 
proper under 38 U.S.C.A. § 6103(a), and the appellant's 
appeal is denied.



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


